EXHIBIT 10.2

               

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

       

This Settlement Agreement and Mutual General Release (the "Agreement") is
entered into as of May 9, 2008 (the "Effective Date") by and between Financial
Acquisition Partners, LP, a Delaware limited partnership ("Creditor"),
NatureWell, Incorporated, a Delaware corporation ("Debtor"), Dutchess Private
Equities Fund, Ltd ("Dutchess"), and NatureWell, Incorporated, a Nevada
corporation ("NWNV") with reference to the following facts:

       

RECITALS

       

A.

Debtor desires to restructure its existing debt and capital structure (the
"Restructuring"); and

       

B.

Dutchess (a creditor of Debtor) will provide capital to Debtor intended to
facilitate the Restructuring; and

       

C.

As part of the Restructuring Debtor intends to sell its existing assets to NWNV
(the "Asset Sale"); and

       

D.

As of the Effective Date Creditor is owed monies from Debtor pursuant to two
senior secured notes and four senior secured convertible notes (all six notes
were assigned to Creditor on April 7, 2008 by Milan Mandaric, Creditor's sole
limited partner) for which there is a remaining aggregate balance due, including
all accrued and unpaid interest and/or penalties, if any, in the amount of
approximately $265,286 ("Amount Due"); and

       

E.

Creditor and Debtor agree that the Amount Due represents all monies, services
and/or any other form of consideration owed to Creditor by Debtor as of the
Effective Date; and

       

F.

As part of the Restructuring, Debtor desires to issue to Creditor 108,835,739
restricted shares of its common stock (the "Consideration") as full payment and
final settlement of the Amount Due and any and all other Claims (as defined in
Section 4 below) Creditor may have, and Creditor desires to accept such
Consideration as full payment and final settlement of the Amount Due and any and
all other Claims it may have.

       

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good valuable consideration, including but not limited to the
Consideration and the provision by Dutchess of capital to facilitate the
Restructuring, the receipt and sufficiency of which is hereby acknowledged by
the parties, the parties hereby agree as follows:

       

1.

Representations and Warranties

. Creditor represents and warrants that: (i) as of the Effective Date, he has
not previously assigned or transferred in any manner, or purported to have
assigned or transferred in any manner, any Claim (as defined in Section 4 below)
or right set forth in this Agreement and/or arising out of the Amount Due, (ii)
the Amount Due represents all monies, services and/or any other form of
consideration owed to Creditor by Debtor as of the Effective Date, (iii) he
understands that by signing this Agreement, and subject only to cancellation of
this Agreement pursuant to Section 3(f) below, Creditor is irrevocably agreeing
to accept the Consideration as full payment and final settlement of the Amount
Due and any and all other Claims Creditor may have, (iv) upon payment of the
Consideration, Creditor shall have received full and complete payment for the
Amount Due and Creditor shall have no further claims against Debtor, for monies
owed, services rendered or otherwise, (v) Creditor's consent to the Asset Sale
is hereby given pursuant to that Intercreditor, Subordination and Standby
Agreement dated September 2, 2003, as amended (the "Intercreditor Agreement") in
its capacity as a holder of Senior Debt, (vi) Creditor is an "accredited
investor" (or a corporation or entity not formed for the purpose of investing in
Debtor) as such term is defined in Rule 501(a) of Regulation D promulgated under
the Securities Act of 1933, as amended, and (vii) Debtor has made available to
Creditor the opportunity to (A) ask questions of and receive answers from Debtor
concerning Debtor and the activities of Debtor, including but not limited to the
Restructuring and the Asset Sale, and (B) otherwise obtain any additional
information, to the extent that Debtor possesses such information and can
lawfully provide such to Creditor or could acquire it without unreasonable
effort or expense.        

2.

Debtor Covenants

. In consideration of the mutual covenants and agreements set forth in this
Agreement, Debtor shall pay to Creditor the Consideration upon (i) receipt by
the Debtor of an executed version of this Agreement, and (ii) either the closing
of the Asset Sale or NWNV agreeing to permit the issuance of the Consideration
prior to the closing of the Asset Sale (see Section 3(d) below).        

3.

Other Covenants

. The parties agree that:          

(a)

by entering into this Agreement and upon payment of the Consideration all
previous agreements or arrangements between Debtor and Creditor for the payment
of any monies or other forms of consideration are cancelled and replaced by the
terms of this Agreement and the instruments and documents executed in connection
herewith; and

         

(b)

upon payment of the Consideration any and all Claims, trade payables or
instruments of indebtedness held by Creditor (whether named or described in
Recital D) including, but not limited to, any promissory note(s) and/or
debenture(s) that have been previously issued to Creditor by Debtor, shall be
cancelled and rendered null and void; and

         

(c)

any liens Creditor may have against any of the Company's assets shall be null
and void upon payment of the Consideration and such liens shall be promptly
removed, cancelled or terminated following payment of the Consideration,
including but not limited to, any UCC filings made by or on behalf of Creditor;
and

         

(d)

Debtor shall not pay the Consideration unless and until the Asset Sale has
closed, provided however, Debtor shall be permitted to pay the Consideration
prior to the closing of the Asset Sale if NWNV agrees, in its sole and absolute
discretion, to permit the payment of the Consideration prior to the closing of
the Asset Sale; and

         

(e)

until the Consideration has been paid to Creditor the Amount Due shall remain
owed to Creditor under its original terms and conditions, and all promissory
notes, debentures, trade payables or other evidences of indebtedness and all
agreements and documentation associated therewith ( the "Instruments of
Indebtedness") shall remain in full force and effect, provided however, upon
payment of the Consideration all such Instruments of Indebtedness shall be
cancelled and rendered null and void; and

         

(f)

if for any reason the Consideration is not paid within one hundred eighty (180)
days after the Effective Date, then this Agreement shall be cancelled and
rendered null and void in its entirety; and

         

(g)

the Mutual General Release contained in this Agreement shall become effective as
of the date that the Consideration was paid; and

         

(h)

for purposes of this Agreement, the date that the Consideration was mailed or
delivered shall be the date for determining when the Consideration was paid or
payment of the Consideration was made.

       

4.

Release.

         

(a)

In consideration of the mutual covenants and agreements set forth herein, and
except with respect to obligations arising under this Agreement, the parties, on
their own behalf and on behalf of their respective predecessors, current or
former successors-in-interest, assigns, transferees, affiliates,
representatives, partners, shareholders, officers, directors, employees and
agents (collectively "Affiliated Parties"), hereby fully and forever release,
remise and discharge each other and each of their Affiliated Parties, and each
of them of and from any and all liabilities, claims, demands, actions, causes of
action, rights, obligations, compensation, expenses, contracts, agreements and
debts, whether or not direct or indirect, contingent, accrued, inchoate,
liquidated or unliquidated, foreseen, or unforeseen, matured or unmatured, or
known or unknown (collectively "Claims") which the parties and the Affiliated
Parties has or may have against the others and their Affiliated Parties from the
beginning of time up to the date that this Release becomes effective (see
section 3(g) above).

         

(b)

The parties on their own behalf and on the behalf of their Affiliated Parties
hereby agree that all rights under Section 1542 of the Civil Code of the State
of California are hereby waived by each of them and their Affiliated Parties.
Section 1542 provides as follows:

             

"A general release does not extend to claims which a creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

       

5.

Attorneys' Fees

. In the event any dispute arises under this Agreement or the documents or
instruments executed and delivered in connection with this Agreement, and the
parties hereto resort to litigation to resolve such dispute, the prevailing
party in any such litigation, in addition to all other remedies at law or in
equity, shall be entitled to an award of costs and fees from the other party,
which costs and fees shall include, without limitation, reasonable attorneys'
fees and legal costs.        

6.

Choice of Law; Venue

. This Agreement will be construed and enforced in accordance with and governed
by the laws of the State of California and the federal law of the United States
without reference to principles of conflicts of law. The parties agree that, in
the event of any dispute arising out of this Agreement or the transactions
contemplated thereby, venue for such dispute shall be in the state or federal
courts located in San Diego, California, and that each party hereto waives any
objection to such venue based on forum non conveniens.        

7.

Severability

. Should any one or more of the provisions of this Agreement be determined to be
illegal or unenforceable, such provision(s) shall (i) be modified to the minimum
extent necessary to render it valid and enforceable, or (ii) if it cannot be so
modified, be deemed not to be a part of this Agreement and shall not affect the
validity or enforceability of the remaining provisions.        

8.

Further Assurances

. Each party shall perform or cause to be performed any further acts and execute
and deliver any documents that may be reasonably necessary or advisable to carry
out the provisions of this Agreement.        

9.

Entire Agreement

. This Agreement fully and completely expresses the entire agreement between the
parties hereto with respect to the subject matter hereof. There are no writings,
conversations, representations, warranties, or agreements, which the parties
intend to be a part hereof except as expressly set forth in this Agreement or to
be set forth in the instruments or other documents delivered or to be delivered
hereunder. This Agreement represents the entire agreement between the parties
hereto and supersedes any and all previous written or oral agreements or
discussions between the parties and any other person or legal entity concerning
the transactions contemplated herein.                

[Remainder of Page Intentionally Left Blank]

               

10.

Counterparts/Facsimile Signatures

. This Agreement may be executed in one or more counterparts, each of which when
so signed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. In lieu of the original, a
facsimile transmission or copy of the original shall be as effective and
enforceable as the original.        

IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
and Mutual General Release as of the day and year first written above.

                   

DEBTOR:

   

CREDITOR:

           

NatureWell, Incorporated
a Delaware Corporation

 

Financial Acquisition Partners, LP,
a Delaware limited partnership

         

By:  _______________________
Timothy R. Scott, Director

 

By:  _______________________
James R. Arabia, General Partner

                   

DUTCHESS:

   

NWNV:

         



Dutchess Private Equities Fund, Ltd.

 

NatureWell, Incorporated
a Nevada corporation

         

By:  _______________________
Douglas H. Leighton, Director

 

By:  _______________________
James R. Arabia, President

